Title: To John Adams from Joseph Delaplaine, 11 August 1818
From: Delaplaine, Joseph
To: Adams, John


				
					Dear sir,
					Philadelphia Aug. 11th: 1818.
				
				I am prepared, whenever I may have the consent of yourself & family, to commence writing your life for my National Biographical work “the Repository of the Lives & Portraits of Distinguished Americans”, the first volume of which, containing Twelve lives & portraits, is already published.—Pray inform me, from what sources I may derive the materials from which I shall be enabled to complete your life.—I am Dr. sir, / with every sentiment of respect / & esteem, / Your very obedt. huml st
				
					Joseph Delaplaine
				
				
			